DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or
		(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The braking system species are as follows:
		Species 1:	Figs. 1-3, braking system having valve configuration 						including a check valve and flow control valve (Claims 1-5 					and 10-21, ¶ 0024, lines 3-8 and ¶ 0029);

		Species 2:  	Figs. 4-6, braking system having valve configuration 						including a check valve and flow control valve, the check 					valve comprising a ball and a spring (Claims 1-5 and 10-21, 					¶ 0024, lines 9-12 and ¶s 0033 and 0034); and

		Species 3:  	Figs. 7-10, braking system having valve configuration 						comprising a pressure compensator and a flow control valve 					being an orifice valve (Claims 1-2, 6-9, and 13-21, ¶ 0024, 					lines 13-16 to ¶0025 and ¶ 0035 line 1).   
	
Applicant is required, in reply to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claim 1 is generic to all of the species. 

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1-3 each lack unity of invention because even though the inventions of these species require the technical feature of having a housing, a drum of the reel, and a gerotor including an inner gear and an outer gear with the inner gear attached to a shaft, the outer gear configured to rotate relative to the inner gear with the housing during use thereby causing hydraulic fluid to be pumped through the gerotor and impede rotation of the drum, this technical feature is not a special technical feature as it does not make a contribution over at least the prior art evidence of Dueck (US7370843) (DUECK) and Nagler (US6752342) (NAGLER).
		Specifically, it is noted that the features recited in independent Claim 1 which are common to all of the claims are taught by DUECK and NAGLER as follows:
	DUECK teaches:		
		A braking system for a hose or cable reel (system, title, Abstract, ¶ 0049, Figs. 1-12c) comprising: 
			a housing (the structure at the end of the arrowhead of the lead line of reference numeral 42 as shown in Fig. 4) configured to fit inside a drum (first spool 60, ¶ 0041, line 6) of the reel and to rotate with the drum (60) during use; and 
			a gerotor (gerotor 42, ¶ 0041, line 5) comprising inner and outer gears (¶ 0047, lines 10-12) disposed inside the housing, wherein the inner gear is attachable to a shaft (main shaft 44, ¶ 0046, line 1 and ¶ 0047, lines 10-12) of the reel and the outer gear is configured to rotate relative to the inner gear with the housing (¶ 0047, lines 10-12)  during use thereby causing fluid (¶ 0047, lines 1-3) to be pumped through the gerotor (42) and impede rotation of the drum (60, ¶ 0044, lines 3-9 and ¶ 0047). 
	While DUECK teaches a fluid as described above, DUECK is silent about the fluid specifically being a hydraulic fluid.  NAGLER teaches a device for winding/unwinding a length of material about a spool (Figs. 1-12) where such devices have a known association with gerotors (col. 1, line 18) and/or the use of hydraulic pressures/hydraulic fluids (a hydraulic liquid like oil, col. 1, lines 16-28) in their operation. 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a hydraulic fluid as taught by NAGLER and incorporate this kind of specific fluid for use in DUECK’s system for at least the benefit of having a system that effectively operates to move objects (col. 1, lines 16-20 of NAGLER).
	Thus, as noted above, the features common to all the claims do not constitute "special technical features" since they do not make a contribution over the prior art in light of at least the prior art evidence of DUECK and NAGLER.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement due to the complexities of the embodiments in the disclosure relative to the election that needs to be made.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Tuesday May 3, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746